Citation Nr: 0518091	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  98-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for service-connected residuals of head injury, to 
include headaches.

2.  Entitlement to an increased initial evaluation for 
service-connected gastroesophageal reflux disease (GERD) and 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1991, 
including service in the Southwest Asia Theatre of 
operations.  This claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
issued by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for headaches, as residuals of head injury, and 
assigned a noncompensable evaluation for that disability, and 
which granted service connection for GERD and irritable bowel 
syndrome (IBS), claimed as gastroenteritis, and assigned an 
initial 10 percent evaluation for that disability.  The 
veteran's timely disagreement with the assigned initial 
evaluations was received by VA in July 2002.  The RO issued a 
statement of the case (SOC) in July 2002.  The veteran's 
timely substantive appeal was received in September 2002.  

After review of the procedural status of the claims, the 
Board finds that the claims on appeal are more accurately 
stated as noted on the title page of this decision.

During the pendency of the claims before the Board on appeal, 
by a Board decision issued in November 2003, a claim of 
entitlement to service connection for bilateral hearing loss 
was denied.  That issue is not before the Board.

In March 2004, the veteran sought an increased (compensable) 
evaluation for his service-connected left shoulder 
disability.  By a rating decision issued in September 2004, 
the RO increased the evaluation for left (non-dominant) 
shoulder disability to 10 percent.  The record before the 
Board does not reflect that the veteran has disagreed with or 
appealed that rating decision.  No issue regarding the left 
shoulder is before the Board at this time.  However, it is 
noted that the period allowed for timely disagreement with 
that rating decision has not yet expired. 


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The veteran's subjective complaints of headaches are 
well-documented, and are separate from the objectively-
confirmed manifestations of service-connected narcolepsy.

3.  GERD has been objectively confirmed on diagnostic 
evaluation, with reflux visible on radiologic visualization 
of the veteran in a recumbent position.

4.  The veteran's IBS is manifested by continuing complaints 
of alternating diarrhea and constipation with multiple bowel 
movements daily; the veteran's GERD is manifested by 
belching, passing gas, and demonstrated reflux when 
recumbent, with chest pain and pyrosis, requiring 
modification of diet, waiting after eating to lie down or 
sleep, and use of medications for control of symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial evaluation for 
service-connected headaches, residual to a head injury, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8045 
(2004).

2.  The criteria for a 30 percent initial evaluation for 
service-connected GERD and IBS have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.114, Diagnostic Codes 7319, 7346 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher initial 
evaluations for the service-connected headache and 
gastrointestinal system disabilities.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  Each of the 
claims on appeal was submitted prior to the enactment of the 
VCAA, but no final decision had been rendered at the time of 
enactment of the VCAA, so the VCAA is applicable to the 
claims on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that it is not clear whether compliance with 
all notice provisions of the VCAA is required as to 
"downstream" issues, such as the claims at issue here, 
claim for increases in the initial evaluations assigned 
following initial grants of service connection.  See 
McCutcheon v. Principi, 17 Vet. App. 559 (2004) (directing 
supplemental briefing of issue as to extent to which notice 
provisions of 38 U.S.C.A. § 5103(a) apply where 
"downstream" element is at issue).  In any event, the 
veteran has been provided notice of the provisions of the 
VCAA, and all duties under the VCAA have been complied with 
in regard to the downstream issues addressed in this 
decision, as discussed below.  

The April 2002 rating decision advised the veteran of the 
criteria for a compensable evaluation for headaches and for 
GERD with IBS.  A July 2002 SOC advised the veteran of the 
provisions of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA, and included that complete text of 38 
C.F.R. § 4.114, Diagnostic Codes 7319 and 7346, as well as 
the complete text of 38 C.F.R. § 4.124a, Diagnostic Code 8045 
and Diagnostic Code 8100, among other regulatory provisions 
set forth.  In addition, the July 2002 SOC described the 
evidence considered including the veteran's testimony at a 
personal hearing conducted in May 1998 and VA treatment 
records from through July 2002, as well as VA examinations 
conducted in October 1991, November 1992, and November 2001, 
as well as private treatment records from Dr. Janet Ensey, 
Dr. Lawrence Chan, and Dr. Rebecca Shank.  The veteran was 
again notified that treatment records for Dr. Cecilia Karl 
had not been received.

Following additional VA examinations conducted in September 
2002, the RO issued a supplemental SOC (SSOC) in November 
2002 to address the additional evidence.  The veteran's 
representative requested that the RO review specific 
treatment reports.  In June 2003, the RO issued another SSOC 
addressing the recently-received treatment records from Dr. 
Cecilia Karl.  Following the receipt of these letters, the 
veteran's representative requested that VA obtain all records 
of the veteran's treatment from the VA neurologist regarding 
use of beta-blocker therapy for his chronic headaches.  
Following receipt of that clinical information, the RO issued 
another SSOC in June 2003.  

By a decision issued in November 2003, the Board again 
remanded the issues.  That Board decision advised the veteran 
specifically of the enactment of the VCAA, advised the 
veteran that he had one year to respond to the VCAA notice he 
had been provided, and noted that there was no waiver of the 
year allowed for response to VCAA notice.  The remand also 
directed the RO to provide the veteran's representative 
copies of the additional treatment records obtained.

Following the November 2003 remand, the RO obtained VA 
outpatient treatment records dated from September 2003 to 
December 2003.  The RO also issued letters in January 2004 
which transmitted the treatment records the veteran's 
representative had requested and which again notified the 
veteran of VA's duties to assist and notify him under the 
VCAA.  The VCAA notice also specifically discussed the status 
of the veteran's claims for increased ratings for service-
connected headaches and GERD with IBS and listed the evidence 
received and considered in conjunction with those claims.  
The veteran's representative requested that the RO obtain 
February 2004 VA records of the veteran's outpatient 
treatment for gastrointestinal problems, and the RO did so.  
The RO then issued a SSOC in March 2004.

Following receipt of additional and updated VA outpatient 
clinical records, the RO issued another SSOC in September 
2004.  The veteran's representative requested additional 
information regarding the diagnostic code used to evaluate 
each disorder in that rating decision, and was advised, by 
return letter issued in November 2004, that the diagnostic 
codes used to evaluate the veteran's gastrointestinal 
disability had been furnished in the July 2002 statement of 
the case and remained unchanged, diagnostic codes 7319 and 
7346.  A statement submitted by the veteran's representative 
in December 2004 indicated, in essence, that the veteran had 
no more evidence to submit.

Finally, the veteran was advised in January 2005 that his 
appeal and records were being forwarded to the Board.  He was 
advised that he had 90 days, or until the Board issued a 
decision, to request a hearing or to send additional 
evidence.

The veteran testified at a personal hearing conducted in May 
1998.  The veteran has been afforded numerous VA examinations 
during the pendency of the claims on appeal.

The numerous communications of record during the more than 
seven years of the pendency of the claims demonstrate that VA 
has complied with VCAA requirements to notify and assist the 
claimant.  More than a year has elapsed since the veteran was 
last advised of the complete text of 38 C.F.R. § 3.159, and 
the Board may complete appellate review.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 
2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran to develop the facts required 
to substantiate his claims.   

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the initial AOJ 
decision was made prior to enactment of the VCAA, but the 
veteran has since been provided with notice of the enactment 
of the VCAA and the provisions of that act.  As noted above, 
the Court has not provided further interpretation of the 
application of those provisions to claims involving 
"downstream" issues, the procedural posture of the claims 
currently before the Board on appeal.

In any event, the multiple notices provided to the appellant 
clearly satisfied the duty to notify the veteran of 
applicable law and regulations and of the evidence required 
to substantiate the claims at issue in this appeal.  The 
notifications clearly advised the appellant to identify or 
submit any relevant evidence.  The content of the notices 
provided fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and included the full 
text of 38 C.F.R. § 3.159.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA, as well as numerous communications referencing 
those provisions and the duties set forth in the VCAA.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Laws and regulations governing claims for increased initial 
evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

1.  Entitlement to a compensable evaluation for headaches, 
residuals of head injury

The veteran's disability due to service-connected headaches 
is currently evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8100 and 8045.  Diagnostic Code (DC) 8045, which 
governs evaluations of brain disease due to trauma, provides 
that purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., DCs 
8045-8207).  Purely subjective complaints such as headache, 
dizziness, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating is not to be combined with any 
other rating for a disability due to brain trauma.

The provisions of Diagnostic Code 8100 provide criteria for 
evaluating migraines.  A 10 percent evaluation is provided 
for migraines manifested by characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent evaluation is provided for migraines 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  The 
maximum schedular evaluation is 50 percent.  That evaluation 
is provided when there are very frequent completely 
prostrating and prolonged attacks of migraine headaches 
productive of severe economic inadaptability.

Factual background

VA clinical records dated in March 1997 reflect that the 
veteran was referred for neurology specialty consultation 
because of his complaints of continuing headaches.  In August 
1997, a medication, pamelor, was prescribed for control of 
the headaches.  In September 1997, the veteran's treating VA 
neurologist switched the veteran's medication to propanolol 
(Inderal) (a beta blocker, used to treat certain 
cardiovascular disorders, including hypertension).

October 1997 private clinical records reflect an opinion that 
the veteran's headaches were primarily muscle contraction in 
nature, expressing doubts as to whether the propanolol would 
be effective.  The veteran was advised to report the 
effectiveness of the medication.

In November 1998, the veteran reported that the propanolol 
was helping to relieve his symptoms.  He reported that he had 
had no headaches which triggered a migraine in 6 months, and 
that his headaches had decreased to two times weekly, on 
average, and were relieved by Tylenol.

In May 1999, gabapentin (Neurontin) was added to the 
veteran's regular medications to decrease frequency of 
headache symptoms.  

Private clinical records of Lawrence Chang, M.D., in 1998, 
and of Cecilia Carl, M.D., dated from July 1998 through 
October 1999 reflect that the veteran reported recurrent 
headaches, usually two or three times per week, being managed 
by a neurologist at the VA Medical Center.  The private 
treatment notes through October 1999 reflect that the veteran 
continued beta-blocker therapy for headaches as prescribed by 
the treating VA physician.  

A September 2003 VA neurologist clinic note reflects that the 
veteran was unable to tolerate modafinil (Provigil, a 
medication used to promote wakefulness) due to severe 
headache.

VA outpatient treatment records dated from February 2004 
through July 2004 reflect that the veteran continued to take 
gabapentin and propanolol, but did not seek treatment for 
complaints of headaches, and did not describe complaints of 
headaches.

The report of VA examination conducted in June 2004 reflects 
that the veteran reported mild headaches everyday, radiating 
from the temporal to the parietal areas.  He described 
pinprick sensation lasting 4o to 45 minutes, relieved with 
aspirin.  He also reported another type of headache, which 
would start in the frontal area and radiate to the top of the 
head.  He reported that Tylenol did not help these headaches, 
although time would relieve these headaches.  He denied 
dizziness, blurred vision, diplopia, nausea, or sensitivity 
to light.  He reported some improvement in the headache 
symptoms.

Analysis

The evidence in this case establishes that the veteran has 
consistently reported subjective complaint of headaches.  The 
evidence also reflects that the veteran's headache symptoms 
are, by his report, significantly alleviated, although not 
"cured," by a combination of two medications, gabapentin 
and propanolol, which the veteran has continued to take for 
several years.  

Under DC 8045, subjective symptomatology warrants the 
assignment of a 10 percent rating, and no more, under DC 
9304.  The 10 percent evaluation may be assigned for 
subjective symptoms, under DCs 8045-9304, despite the absence 
of prostrating symptoms due to migraine headaches.  As the 
veteran in this case does not contend that he has migraine 
headaches, the absence of prostrating symptoms which would 
warrant a compensable, 10 percent, evaluation under DC 8100 
does not preclude assignment of a compensable evaluation 
under a different diagnostic code if appropriate.  

The Board has considered whether the veteran's complaints of 
headaches are encompassed in the 40 percent evaluation 
currently assigned for the veteran's service-connected 
narcolepsy.  However, complaints of headaches are not one of 
the criteria for evaluation of narcolepsy (which is evaluated 
by analogy to epilepsy), and the Board concludes that 
assignment of a separate, compensable, evaluation for 
headaches would not compensate the veteran twice for the same 
symptomatology.  
In light of the veteran's continued medication therapy for 
headaches and continued treatment by a VA neurologist, the 
Board finds that assignment of a 10 percent evaluation for 
headaches, although those complaints are subjective, is 
warranted.  

Evaluations in excess of 10 percent are assignable only if 
the evidence establishes that the claimant has multi-infarct 
dementia associated with brain trauma.  In this case, no 
examiner has diagnosed such a disorder.  An evaluation in 
excess of 10 percent is thus not warranted under DC 8045 or 
under DC 9304, or any other applicable diagnostic code.  

The record reflects that the RO considered whether an 
increased initial evaluation should be assigned on an 
extraschedular basis.  38 C.F.R. § 3.321(b) provides that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, an extraschedular evaluation will be assigned.  
The evidence establishes that the veteran has not required 
hospitalization for treatment of headaches, and the evidence 
is devoid of any showing that the headaches result in some 
type of impairment which would otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board agrees with 
the RO's determination that consideration of a higher initial 
evaluation on an extraschedular basis is not warranted.  In 
the absence of evidence of extraschedular factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
additional extraschedular consideration following the Board's 
assignment of a 10 percent evaluation for service-connected 
headache disability.  See Bagwell v. Brown, 9 Vet. App. 157, 
158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996)

2.  Entitlement to an increased evaluation for GERD, IBS

The veteran's disability due to service-connected GERD, IBS, 
claimed as gastroenteritis, is currently evaluated under 
38 C.F.R. § 4.114, DCs 7346 and 7319.  There is no diagnostic 
code directly applicable to GERD.  When an unlisted condition 
is encountered, it is permissible to rate under a closely 
related disease or injury.  38 C.F.R. § 4.20.

In the present case, the most appropriate code to use to rate 
GERD by analogy is Diagnostic Code 7346, which covers hiatal 
hernia.  Specifically, it dictates that persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent disability rating.  A 10 percent 
disability rating is warranted when there are two or more of 
the symptoms for the 30 percent rating of less severity.  38 
C.F.R. § 4.114, DC 7346.

A 60 percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health. 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2004).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, relating to how to evaluate weight 
loss, were revised.  See 66 Fed. Reg. 29,486-29,489 (2001).  
The prior version of 38 C.F.R. § 4.112 essentially judged 
weight loss on a subjective basis whereas the amended version 
established a specific formula of a 20 percent loss of the 
baseline weight to indicate a significant weight loss and a 
10-20 percent loss to indicate a minor weight loss.  The 
amended version further required a measured period of three 
months for the weight loss.  Finally, the baseline weight was 
defined as the average weight for the two-year period 
preceding onset of the disease.  38 C.F.R. § 4.112 (2004).

The July 2001 changes did not alter the diagnostic criteria 
used to evaluate disabilities involving hiatal hernias.

In this case, the issue of weight loss does not factor into 
the specifics of this veteran's circumstances, in part 
because exogenous obesity is one of the diagnosed medical 
problems.  Thus, since the veteran's physicians have 
recommended that he lose weight, the change in regulations 
makes no difference in how the veteran's case is adjudicated.  
In any event, the evidence of record does not establish 
unwanted weight loss by the veteran during the pendency of 
his appeal, and he has not asserted weight loss as a symptom 
of his current disability.  Accordingly, although the veteran 
has not been provided notice of the specific changes in 38 
C.F.R. § 4.112, the Board's action in deciding his case does 
not result in any prejudice to the veteran, as the underlying 
rating criteria for Diagnostic Code 7346 have remained 
unchanged. 

The veteran's IBS is evaluated under DC 7319.  That DC 
provides a noncompensable rating for mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent disability 
rating is assigned for moderate irritable colon syndrome with 
frequent episodes of bowel disturbances with abdominal 
distress.  A 30 percent disability rating is assigned for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

Ratings under DCS 7301 to 7329, inclusive, 7331, 7342, and 
7345  to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the DC which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.

Factual background

August 1997 VA outpatient treatment notes reflect that the 
veteran reported that his reflux symptoms had been decreased 
by Pepcid.

At the time of a personal hearing conducted in May 1998, the 
veteran testified that he had gastroenteritis in service, and 
continued to have constant burping, stomach bloating, and 
passing gas since that time.

On VA examination conducted in November 2001, the veteran 
complained of belching, burping, and heartburn.  The examiner 
noted that the veteran had GERD, "rather marked."

Upper gastrointestinal (UGI) tract radiologic examination 
conducted in November 2002 demonstrated that the veteran had 
reflux, in the recumbent position, with reflux extending up 
to the level of the cervical esophagus.  There was no 
evidence of hiatal hernia, peptic esophagitis, stricture, or 
any motility disturbance.

December 2003 VA treatment notes reflect that the veteran 
reported having symptoms of diarrhea for the past ten years, 
but worse in last two years.  He reported stools two to five 
times a day, non-bloody, and small in volume.  Review of his 
schedule revealed that he was usually eating less than an 
hour before he went to bed, or while in bed.  Use of 
rabeprazole (Aciphex) from September 2003 to December 2003 
decreased his symptoms from three times per week to once or 
twice per week, according to assessment in December 2003.

The report of VA examination conducted in June 2004 reflects 
that UGI examination conducted in April 2004 disclosed 
gastroesophageal reflux disease.  The veteran was told to 
elevate his bed at night and to decrease acid-type foods.  
Omeprazole (Prilosec), 20 milligrams twice a day, was 
prescribed to control the symptoms.  The veteran complained 
that his acid reflux was worse when lying down, with a 
burning sensation in his chest that went up to his mouth, 
coming out of his nose as well.  He stated he developed this 
when he elevated the head of the bed.  He reported that he 
belched all the time.  He denied nausea or vomiting.  His 
weight was down from 210 pounds to 185 pounds.  He described 
his appetite as fair.  He continued to have irritable bowel 
syndrome, with some loose stools almost every day, averaging 
5 loose stools per day in small amounts.  He reported that 
the morphine he was on for his back pain constipated him a 
little, so the number of episodes of diarrhea was decreased.  
He reported occasional cramping in the mid-abdomen, averaging 
once daily.  He reported having to strain to have bowel 
movements at times, and then followed by watery stool later 
in the day.  He was advised to limit caffeine and citrus 
intake and increase fiber intake.

VA outpatient treatment records dated in February 2004 
through April 2004 reflect that the veteran continued to 
report three to four stools per day, initially having to 
strain, but with watery stools by the third or forth stool of 
the day.  He also continued to report problems in the 
mornings, usually feeling the need to have a bowel movement 
on the way to work and having to turn around and go home to 
have a bowel movement before he could continue his attempt to 
go to work.  He reported that his reflux symptoms were worst 
while sleeping and after eating.  He reported some 
improvement with use of medication 30 minutes before meals, 
and with not lying down for two or three hours after eating 
and decreasing caffeine intake, mints, and acidic juices.

Analysis

The report of radiologic examination conducted in January 
1999 reflects that reflux was witnessed during the 
examination, but only when the veteran was in the recumbent 
position.  The evidence reflects that, when the veteran is in 
a recumbent position, if immediately after eating, the 
veteran does have regurgitation, accompanied by complaints of 
a burning sensation in the chest that went up to his mouth, 
coming out of his nose as well.  The April 2004 VA treatment 
records reflect that, with changing his habits to decrease 
use of peppermints and caffeine and eating at a time when he 
can wait before going to bed, combined with the medications, 
his symptoms were "much better."

The evidence reflects that, although the veteran complained 
of reflux symptoms in 1997, those symptoms were primarily 
belching, feeling like he was "bloating up," and passing 
gas, according to the veteran's testimony at his May 1998 
personal hearing.  His symptoms were controlled with 
antacids.  The evidence reflects that the symptoms were not 
considered of such significance as to warrant UGI examination 
until November 2002, when such examination disclosed reflux 
when the veteran was lying down.  By April 2004, the 
veteran's treatment through medications and education about 
eating and sleeping habits had resulted in significant 
decrease in symptoms.  The VA outpatient treatment records 
dated in 2004 reflect that the veteran primarily sought 
treatment for other disorders, especially back pain.  

The Board finds that the evidence as a whole is consistent 
with the assigned 10 percent evaluation, but no higher 
evaluation for GERD.  In particular, the symptoms the veteran 
complained of at his hearing, such as belching, while 
socially undesirable, are not the type of symptoms which 
warrant a determination that the GERD was productive of 
"considerable" impairment of health so as to warrant a 30 
percent evaluation.  While the veteran's symptoms increased 
for a period of time, beginning primarily in late 2001, the 
veteran's symptoms have been decreased through reasonable 
minor modifications of diet, such as avoiding peppermint 
candy, high-acid citrus fruits and drinks, and decreasing 
caffeine intake and not lying down immediately after eating.  
The Board finds that symptoms controlled by these methods are 
consistent with a 10 percent evaluation, but no higher 
evaluation, for GERD.  

The Board notes, however, that the veteran's alternating 
diarrhea and constipation, symptoms of IBS, are not 
encompassed within the criteria under DC 7346.  The RO has 
granted service connection for GERD and IBS together, as one 
disability, and assigned an evaluation for GERD and IBS under 
both DC 7346 and DC 7319.  

The veteran reported abdominal cramping averaging one daily, 
and frequent episodes of bowel urgency requiring him to 
return home.  The veteran's IBS symptoms do not meet the 
criteria for the next higher evaluation, since, by his own 
report, he has abdominal distress averaging one episode 
daily, but not constantly.  He has continued to work.  His 
report of an average of four or five bowel movements a day, 
with three or fewer watery stools per day, is more consistent 
with a 10 percent evaluation than a 30 percent evaluation.  

As noted above, the Board may not assign separate evaluations 
under DCs 7319 and 7346.  Instead, a single evaluation will 
be assigned under the DC which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  In the opinion of the Board, the 
present case is one which warrants such an application of the 
rating criteria.  Both the GERD and IBS manifest themselves 
by symptomatology which the veteran experiences on a 
frequent, daily basis.  He does not meet the criteria for a 
30 percent evaluation for either disability, but as both 
disorders are manifested by separate symptoms and are at 
least each moderately disabling, the Board finds that a 30 
percent evaluation best represents the disability resulting 
therefrom.

The RO considered whether an increased initial evaluation was 
warranted for the veteran's GERD and IBS on an extraschedular 
basis.  The evidence establishes that the veteran has not 
required hospitalization for treatment of GERD or IBS, and 
the evidence is devoid of any showing that either disability 
results in some impairment which would otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board agrees with the RO's determination that consideration 
of a higher initial evaluation on an extraschedular basis is 
not warranted.  


ORDER

An initial 10 percent evaluation for headaches, residual to 
head injury, is granted, subject to law and regulations 
governing awards of monetary compensation.

An initial 30 percent evaluation for GERD and IBS is granted, 
subject to law and regulations governing awards of monetary 
compensation.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


